DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 3/22/2021.  As directed by the amendment, claims 39, 45, 49-57, 60 and 63 have been amended, and claims 46, 61 and 62 have been cancelled. As such, claims 39, 40, 45, 49-60 and 63 are pending in the instant application.
Applicant has amended claim 60 and cancelled claims 61 and 62; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn or rendered moot.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argues on page 6 of Remarks filed 3/22/2021 that “Applicant has amended claim 39 to recite features related to the “flexible coupling connecting the mouthpiece to the house”” and concludes that this “distinguish[es the claims] over the combination of the ‘614 patent and Djupesland”.
The Examiner fails to see how the amendment defines over the combination of the ‘614 patent and Djupesland in the outstanding double patenting rejection. The Examiner respectfully notes that the amendment to claim 39 removes a limitation (the “greater movement” limitation), and simply adds features that were already present in now-cancelled claim 46. Claim 46 was already rejected in view of the ‘614 patent and Djupesland, since claim 46 was identical to patented claim 17. Thus, all Applicant has done is to include a limitation in claim 39 that was already present in the dependent claims of both the instant application and the patent. Rolling up existing limitations in dependent claims is an obvious means by which to narrow a claim, and, as previously indicated in the outstanding rejection, it would have been obvious to an artisan at the time of invention to do so with the patented claims, thus arriving at the instant claims, in order to arrive at a narrower and thus more fleshed-out/comprehensive device (i.e. one where more of the details of the flexible coupling are included in a single claim). Since the patented claims contain almost all the same limitations as the instant claims (or narrower versions thereof, where narrow fully anticipates broad), and the missing limitations are rendered obvious in view of the prior art as maintained below, the ‘614 patent and Djupesland continue to render obvious the instant claims, and the double 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39, 40, 45, 49-60 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10-13, 15-17 and 20-30 of U.S. Patent No. 10,076,614 B2 in view of Djupesland (US 2007/0125371 A1; hereinafter “Djupesland”). Patented claims 1+4+10-13+17+20+31 contain all the limitations of instant claims 39 and 60 (or narrower recitations thereof, i.e. the angles of patented claim 20 are a narrower recitation of the instantly claimed “acute angle,” and claim 39 does not recite the outwardly bowed profiled of patented claim 17) when viewed in light of the angled positioning of a tubular mouthpiece relative to a housing within typical nasal delivery device, see e.g. Djupesland Figs. 18-19 (i.e. the second side of the annular coupling would be known to form an obtuse angle relative the housing when the axis of the tubular mouthpiece forms an acute angle relative to the nosepiece/the first side is shorter, because this is how typical tubular mouthpieces are attached to a  in view of typical nasal device structure would have been obvious to an artisan at the time of invention in order to provide a more comprehensive functional device (i.e. one that includes more of the limitations of the dependent patented claims, e.g. to more fully describe the flexible coupling within a single claim), except the patented claims do not explicitly recite that the substance supply unit is necessarily configured to deliver the substance as recited in instant claim 39. However, manually-activated substance supply systems/units as instantly claimed were well known in the nasal delivery art at the time of invention, as demonstrated by Djupesland (e.g. Figs. 18-19; paras [0112] and [0165]), and thus it would have been obvious to an artisan at the time of invention to include the functional details of such a system in the patented claims in order to recite a known configuration for delivering inhalable substances to provide the expected result of sufficient delivery of medicament through the nasal-delivery-device-with-mouthpiece.

Claim Objections
Claim 39 is objected to because of the following informalities:  
1. It would be more clear that claim 39 is not a reciting a method step in an apparatus claim if line 22 were amended to read, “wherein the delivery device is configured such that moving…”
Appropriate correction is required.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785